Interim Decision #2087

MATTER OF MINCHEFF
In Exclusion Proceedings
A-12343764
Decided by Board September 17, 1970 and June 22, 1971
Where applicant, a native and citizen of Argentina, who was admitted for
permanent residence in 1961; who registered with the Selective Service
and was classified 1–A in 1965; and who in January 1967 requested exemption from U.S. military service under the treaty with Argentina, following which the Selective Service System (mistakenly concluding that
under the 1951 amendment to the Selective Service laws it was powerless
to grant a permanent resident complete exemption) cancelled the induction
order, again classified him 1–A (in which classification he has remained),
and indefinitely postponed further processing of his case, he was not effectively relieved from military service within the meaning of section 315(a)
of the Immigration and Nationality Act so as to become ineligible to citizenship thereunder; hence, he was not inadmissible under section
212(a) (22) of the Act upon his return to this country from a brief trip
abroad in 1967. While the right of a treaty alien to claim and obtain
effective relief from military service may now be regarded as settled
(Opinion of the Attorney General, 42 Op. Atty. Gen. 28 (1968) ; endorsed
in Itzcovitz v. Selective Service Local Board No. 6, 301 F. Supp. 168 (S.D.
N.Y., 1969), appeal dismissed as moot, 422 F.2d 828 (C.A. 2, 1970) ), this
was not the case at the time applicant applied for relief and obtained indefinite postponement of his induction in early 1967.
EXCLUDABLE: Act of 1952—Section 212(a) (22) [8 U.S.C. 1182(a) (22)]—
Alien ineligible to citizenship.
ON BEHALF OF APPLICANT:
Eric L. Keisman, Esquire
277 Park Avenue
New York, New York 10017
(Brief filed)

ON BEHALF OF SERVICE:

Solomon Isenstein
Acting General Counsel
Irving A. Appleman
Appellate Trial Attorney

Jack Wasserman, Esquire
Warner Building
Washington, D.C. 20004

John P. Ruggiero
Trial Attorney
(Brief filed)

715

nterim Decision #2087
BEFORE THE BOARD

(September 17, 1970)
This is a Service appeal from an order of a special inquiry
fficer admitting the applicant to the United States as a returning
'esident alien. The special inquiry officer concluded that the appliant had not been effectively "relieved" from service in our
trmed forces within the meaning of section 315 (a) of the Immi;ration and Nationality Act and was, therefore, not inadmissible
order section 212 (a) (22) of that Act as an alien ineligible to citiTnship. We concur in that conclusion and dismiss the appeal.
The facts are not in substantial dispute. The applicant is a 24
year old male alien, a native and citizen of Argentina, who is
married to a permanent resident of the United States. He first
entered the United States on September 17, 1961, when he was
admitted as an immigrant. On attaining the age of 18 he registered under the Selective Service laws with his local draft
board. On March 17, 1965 he was classified 1—A, the classification
given a registrant who is immediately available for induction. He
passed his pre-induction physical examination and on January 10,
1966 he was ordered to report on January 25, 1966 for induction
into our armed forces.
As previously instructed by the Argentine consul in New York
City, the applicant brought his induction order in to the consul.
The latter sent it to the Argentine Embassy, which arranged
through the State Department to invoke in the applicant's behalf
of the exemption provisions of our treaty with Argentina. On
January 21, 1966, the applicant was notified by his draft board
that his induction was postponed until further notice. Later that
year, he was notified by the Argentine consul that he had been
called up for service in the Argentine army and he was directed
to report in Argentina for induction on March 2, 1967.
In the meantime, because of a change in our Selective Service
System procedures, the applicant was notified that he must submit a written request if he wished continued postponement of
his induction into our armed forces. In a letter dated November
16, 1966, his draft board told him, among other things:
,

We have now been advised by the Director of Selective Service that in
order for administrative action to be taken to continued [sic] the postponement of your induction, it will be necessary for you to sign the attached request, in duplicate, for relief from military service on the basis of your alien
status . . . If you decline to sign such statement, or if these forms are not
received within thirty days, your postponement will be terminated, and you
will be directed to report for induction under your outstanding Order to Report for Induction. [Emphasis supplied]

716

Interim Decision #2087
If you request exemption by signing the attached forms, the Director of
Selective Service has requested the Local Board to reopen your classification
and classify you anew, and if you are again classified 1A subsequent processing in your case will be held in abeyance until further notice [Emphasis
supplied].

Enclosed was the formal exemption request.
Having failed to submit the required written request, the applicant was ordered to report for induction on January 16, 1967. He
reported as directed, explained his dilemma concerning the Argentine draft call, and was told his only remedy was to return to
his local draft board and sign the exemption form. He telephoned
the Argentine consul from the draft board and was told to sign
the form. He asked the consul whether he would have trouble returning to this country if he signed the form and was told he
would not. He thereupon executed the request for relief (Exhibit
5 (b) ). Two days later, a reentry permit was issued to him, valid
to January 18, 1968. On February 9, 1967, he was again classified
1—A and further processing was postponed. So far as appears
from the record, he is still classified 1—A.
On January 27, 1967, the applicant left the United States.
After visiting briefly with his wife's relatives in Brazil, he served
in the Argentine army for four months. On his return to the
United States, his right to readmission was questioned and he
was given a hearing before a special inquiry officer, who ordered
him admitted. On this appeal, the Service contends that on this
record that decision was erroneous.
The principal question presented is whether the applicant was
"relieved" from service in our armed forces within the meaning
of section 315 (a) of the Act. 1 The statute presents a two-pronged
requirement before an alien is rendered ineligible to citizenship:
an application for exemption plus actual relief from service. The
cases have held that, to debar, the relief must be "effective."
In exchange for permanent ineligibility to citizenship, the
alien must achieve permanent exemption from military serv1 Sec. 315. (a) Notwithstanding the provisions of section 405(b), any alien
who applies or has applied for exemption or discharge from training or
service in the Armed Forces or in the National Security Training Corps of
the United States on the ground that he is an alien, and is or was relieved
or discharged from such training or service on such ground, shall be permanently ineligible to become a citizen of the United States. [Emphasis supplied].
(b) The records of the Selective Service System or of the National Military Establishment shall be conclusive as to whether an alien was relieved
or discharged from such liability fur training or service because he was an
alien.

717

Interim Decision #2087
ice; mere temporary postponement of induction will not do. 2 We
have viewed the action of the Selective Service System in the applicant's case in the light of the legislative and administrative
history of draft exemption. We conclude that what the applicant
received from his draft board was less than the permanent exemption which alone constitutes effective relief from military
;ervice.
The United States is a party to a number of treaties with varous nations containing reciprocal provisions for draft exemption
or their respective nationals. Article X of the Treaty of Friendhip, Commerce, and Navigation with Argentina, dated July 27,
853, 10 Stat. 1005, T.S. No. 4, grants exemption from compulory military service to citizens of Argentina residing in the
Jnited States. This bounty was formerly available to such treaty
liens even though they were permanent residents of the United
tates. In 1951, some doubt was cast on the continued availability
f such exemption to permanent resident treaty nationals. In that
ear, Congress amended the Selective Service laws to provide
iat ". . . aliens admitted for permanent residence in the United
bates shall not be so exempted," 50 U.S.C. App. §456(a) (1964).
Conflicting views were expressed among the courts and the Exutive Departments whether the 1951 legislation altered the
.eexisting treaty provisions. 3 The Selective Service System adTed to the view, that, under the 1951 amendment, it lacked
wer to exempt permanent resident treaty nationals.' Pending
, ngressional consideration of bills sponsored by the State Dertment which would have clarified the exemption power, the
lective Service System adopted internal unpublished procedures
ereby permanent resident treaty aliens classified 1—A would
itinue to be called for induction, but the induction order would
cancelled if they signed a written request for relief. If ineligifor any other classification, they would continue in class 1—A
further processing would be postponed until further notice.
'he Selective Service memorandum dated November 10, 1966
he applicant's local draft board concerning his case (Exhibit
page 23) contains the following significant admonition: " .. .
United States v. Hoellger, 273 F.2d 760 (2 Cir., 1960) ; Cannon v. United
es, 288 F.2d 269 (2 Cir., 1961) ; In re Rego's Petition, 289 F.2d 174 (3
1961) ; United States v. Lacher, 299 F.2d 919 (9 Cir., 1962).
?or a detailed exposition of the conflicting judicial and administrative
s, see 42 Op. Att'y Gen. No. 28 (1968) and Itzcovitz v. Selective Service
1 Board No. 6, 301 F. Supp. 168 (S.D.N.Y., 1969).
'he Selective Service System's position is set forth at some length in
1 Aspects of Selective Service (1969), at pp. 21-23.

718

Interim Decision #2087
You are reminded that a permanent resident alien is not eligible
for Class IV—C on the basis of a request for exemption ..."
The question was finally settled on April 1, 1968 in an opinion
of the Attorney General, 42 Op. Att'y Gen. No. 28. In it, he concluded that the power to exempt permanent resident aliens still
exists under the treaties as an independent source of law distinct
from the Selective Service statute; and that an alien who applies
for and is granted such relief faces the bar of sections 315
and 212 (a) (22). The Director of Selective Service remained
unconvinced 5 and when the question was next raised in court, a
brief amicus curiae expressing his disagreement was filed in his
behalf. The court adhered to the views set forth by the Attorney
General, Itzcovitz v. Selective Service Local Board No. 6, 301 F.
Supp. 168 (S.D. N.Y., 1969), appeal dismissed as moot, 422 F.2d
828 (2 Cir., 1970).
While the right of a treaty alien to claim and obtain effective relief from military service may not be regarded as settled, this
was not true at the time the applicant in this case applied for relief and obtained cancellation of his induction order in early 1967.
In granting him this lesser form of relief, the Selective Service
System gave him as much as it felt it had power to give under
the law; but this was substantially short of the permanent exemption which alone can constitute effective relief under the court decisions.
As the special inquiry officer points out in his exhaustive and
well-reasoned opinion, there is a significant difference between
the permanent exemption accorded an alien placed in Class IV C
and the temporary relief which may be made available to an alien
classified 1—A by postponing his induction. See Application of
Mirzoeff, 253 F.2d 671 (2 Cir., 1958) ; In re Naturalization of
Mirzoeff, 196 F. Supp. 230 S.D.N.Y., 1961). Under the twopronged requirement of section 315 (a), only those aliens who
achieved permanent exemption by being classified IV—C have
been held by the courts to be within the statutory bar. See, e.g.,
Lapenieks v. INS, 389 F.2d 343 (9 Cir., 1968), cert. denied 391
U.S. 951; Ungo v. Beechie, 311 F.2d 905 (9 Cir., 1963), cert. denied 373 U.S. 911; In re Thanner, 253 F.Supp. 283 (D. Colo.,
1966).
The evidence is uncontroverted that from the time of his initial
classification to the present time the applicant has always been
classified 1—A. The action of the draft board in continuing him in
this classification and suspending further processing "until fur—

5

Id., p. 22.

719

Interim Decision #2087
ther notice" provided him with a form of relief which was illusory at best. It is beside the point to say that the Selective Service System gave him as much relief as it felt it had power to
grant. That was the agency which had sole authority to grant or
withhold exemption, and that is the agency with which he dealt.
Although it may have been mistaken in its conclusion that it was
powerless to grant him permanent relief from military service,
the fact remains that all it did accord him, by its own account,
was a temporary postponement of induction.
While the facts of this case are somewhat different, what the
court said in In re Rego's Petition, 289 F.2d 174, 175-176 (3
Cir., 1961), seems particularly apropos :
. . . Thus, the result of his efforts to obtain exemption was not the avoidance of compulsory military service but only the postponement of such required service for several years. To postpone induction in this way is not, in
our view, to "relieve" the individual of the required service. It is possible to
interpret relief from military service as broad enough to include such postponement of service. But the more normal reading of the language [of sec,ion 315 (a) of the Act] limits the conception of relief from service to a suc!essful permanent avoidance of that imposition.
It is also to be considered that the deprivation of the privilege of
acquiring citizenship, which an alien in permanent residence normally enoys, is a substantial penalty. A statute which attaches such a penalty to
ertain conduct should be construed strictly to avoid an imposition which
oes beyond the manifest intent of Congress . . . Certainly such a statute
hould not be given an unnecessarily broad construction in order to make it
pply to circumstances not plainly covered.
.

The applicant is returning to an unrelinquished permanent reslence in the United States. In these proceedings, then, the buren is on the Service to establish that he is inadmissible. 6 In our
iew, the evidence is insufficient to sustain the Service's burden
[ proving that he was effectively relieved from service within
te meaning of section 315 of the Act.
This conclusion makes it unnecessary for us to consider the apicant's claim that he was really seeking temporary deferment as
stinguished from permanent exemption' or his contention that
s return to the United States does not constitute an "entry". 8
Accordingly, we will 'dismiss the appeal.
ORDER: It is ordered that the appeal be and it is hereby
smissed.
s Kwong Hai Chew v. Golding, 344 U.S. 590 (1953) ; Kwong Hai Chew v.
gers, 257 F.2d 606 (D.C. Cir., 1958).
' Cf. Moser v. United States, 341 U.S. 241 (1951).
Cf. Rosenberg v. Fleuti, 374 U.S. 449 (1963).

720

Interim Decision #2087
BEFORE THE BOARD

(June 22, 1971)
This is a Service motion for reconsideration of our order of
September 17, 1970, dismissing a Service appeal from a special
inquiry officer's order admitting the applicant to the United States
as a returning resident alien. Execution of our order has been
stayed pending decisions on the motion for reconsideration. For
the reasons stated below, the motion for reconsideration will be
denied.
The facts of the case have been fully stated in our order of
September 17, 1970 and need not be fully repeated.' The applicant, a native and citizen of Argentina lawfully admitted to the
United States in 1961 for permanent residence, registered under
our Selective Service laws and was classified 1—A. Ordered to report for induction, on January 16, 1967, he filed a formal request
for relief pursuant to our 1853 Treaty with Argentina. Mistakenly concluding that under the 1951 amendment to the Selective
Service laws it was powerless to grant a permanent resident complete exemption, the Selective Service System continued his 1—A
classification but withdrew his order to report for induction until
further notice.
The question presented is whether the applicant was effectively
"relieved" from service within the meaning of section 315 (a) of
the Act, so as to become ineligible to citizenship thereunder and
thereby inadmissible under section 212 (a) (22) on his return
from a brief trip abroad. After an exclusion hearing, the special
inquiry officer concluded that the applicant had not been effectively relieved and ordered his admission. Our order of September 17, 1970 dismissed the Service's appeal from that order. In its
motion for reconsideration, the Service challenges our prior decision on several grounds, which we shall discuss briefly.
1. The Service contends initially that the applicant was
exempted from military service as a matter of law under the
treaty, citing Itzcovitz v. Selective Service Local Board No. 6, 301
F. Supp. 168 (S.D.N.Y., 1969) . That case held that an alien so
circumstanced is entitled to exemption, not that exemption is au1 We are informed by the Service that since our order of September 17,
1970, the applicant has departed from the United States briefly and on his
return has been enlarged on parole pursuant to section 212(d) (5) of the Immigration and Nationality Act. Such departure and return do not, in our es
timation, moot the issue pending before us.

721

Interim Decision #2087
tomatic. The Service attempt to equate a legal right to exemption
with effective relief as a matter of law flies in the face of reality.
The fact remains that the Selective Service officials mistakenly
concluded that a permanent resident alien had no such right, and
Itzcovitz had to go to court to establish his claim.
Similarly untenable is the Service view that the "not effectively
relieved" holding of the courts applies only where the alien is actually inducted into our armed forces. 2 Whatever surface plausibility that view may have previously had is now undermined by
the Supreme Court's recent decision in Astrup v. INS, 402 U.S.
509, 39 L.W. 4610 (No. 840, October Term, 1970, May 24, 1971).
In that case, a permanent resident alien who had applied for exemption and had been classified IV—C was reclassified 1—A following enactment of the 1951 amendment barring exemption for permanent residents. On physical examination, he was found to be
unfit, was reclassified IV—F and was never inducted. The Court
stated (39 L.W. at p. 4611) : "We think that Congress used the
words 'is or was relieved' to provide that an alien who requests
exemption from the military service be held to his agreement to
relinquish all claims to citizenship only when the Government
abides by its part of the agreement and completely exempts him
from service in our armed forces." (Emphasis in original.) Unlike
Astrup, who had for a temporary period enjoyed exempt Class
IV—C status, the applicant in the case before us has never been
classified other than 1—A.
2. Equally untenable is the Service thesis that the applicant
was accorded de facto exemption. The assertion that the conclusive
effect given to Selective Service System records by section 315 (b)
of the Act settles the matter merely begs the question. Analysis
of those records in evidence reveals that what the applicant actually received fell considerably short of complete exemption.
While the form submitted to him for signature refers to
"exemption" 3 and while this term appears in the correspondence
between Selective Service and Immigration Service officials, it is
significantly lacking in the communications addressed to the applicant himself, advising him what he would receive in exchange
for his application. He was told that he must sign the application
2 E.g., United States v. Hoellger, 273 F.2d 760 (2 Cir., 1961) ; Cannon v.
United States, 288 F.2d 269 (2 Cir., 1961) ; In re Rego's Petition, 289 F.2d
174 (3 Cir., 1961) ; United States v. Lacher, 299 F.2d 919 (9 Cir., 1962).
3 The use of the term "exemption" in the application form and in the letter to the applicant should not be surprising, since that is the statutory
erm which calls into play the bar of section 315(a).

722

Interim Decision #2087
form if he desired continued "postponement" of induction, and
that if he signed the form and continued in 1—A classification,
"subsequent processing in your case will be held in abeyance until
further notice." This is a far cry from the "complete exemption"
which the Court in Astrup, supra, held can alone invoke the bar
of section 315(a).
3. In support of its contention that the applicant was in fact
effectively relieved, the Service cites a line of cases holding that
even de facto relief accorded through a mistake in law is sufficient to meet the requirements of section 315 (a). 4 The cases are
readily distinguishable, both in fact and in principle. In those
cases, the aliens had been mistakenly placed in exempt Class
IV—C, a classification which the courts later concluded they were
not entitled to under the law. Nevertheless, the courts held, the
fact that the aliens had actually been given the relief they had
applied for brought into play the statutory bar.
The applicant's case is quite different. He was never granted
the complete exemption he applied for. In his case, the mistake of
law, far from conferring on him an exempt status to which he
was not legally entitled, actually deprived him of the complete exemption to which he was legally entitled. In the cited cases, the
courts properly held that de facto relief, mistakenly granted, nevertheless constitutes effective relief for section 315 (a) purposes.
It by no means follows that where exemption is withheld through
a mistake of law, the statutory bar is equally applicable.
In closing, we must correct a Service misconstruction of our
prior order. 5 In that opinion, we nowhere implied that the Attorney General's Opinion, 42 Op. Att'y Gen. No. 28 (1968), and the
Itzcovitz decision do not govern in this case. Quite the contrary,
we pointed out that the Attorney General's Opinion had finally
settled the issue and that the court in Itzcovitz had endorsed the
Attorney General's conclusion and rejected the contrary views of
the Selective Service Director. What we did stress was that when
the applicant sought relief in early 1967, the issue was not yet resolved and the Selective Service officials misakenly concluded that
4 In re Skender's Petition, 248 F.2d 92 (2 Cir., 1957), cert. denied 355 U.S.
931; Rosio v. Shaughnessy, 134 F. Supp. 217 (S.D.N.Y., 1954).
5 (Motion for Reconsideration, p. 6) : "The implication in the Board decision (p. 5) that the Attorney General's Opinion and Itzcovitz do not govern
in this case, because they came after Mincheff was relieved from military
service, is disturbing. In all significant aspects the facts in Itzcovitz are the
same as here. There is no reason why a different rule of law should apply.
If Itzcovitz was exempted, as the court held, then equally, Mincheff received
exemption."

723

Interim Decision #2087
they lacked power to grant him complete exemption. It is this
fact which underlies our conclusion that what the draft board actually gave him fell substantially short of the permanent exemption which alone can constitute effective relief for section 315 (a)
purposes.
ORDER: The Service motion for reconsideration is denied.

724

